Notice of Pre-AIA  or AIA  Status
1. 	This action is response to the amendment filed on 09/22/2021. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Applicant is advised that a new examiner has been assigned to the application.
2. 	Claims 1-9 are pending.
This action is made Final. 

Response to Arguments
3. 	Applicant’s arguments with respect to claim(s) 1-9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Applicants amendment has necessitated this final rejection. 

Claim Rejections - 35 USC § 102
4. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claim Rejections - 35 USC § 103
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
5. 	Claim(s) 1-9 are rejected under 35 U.S.C. 102(a)(1)) as anticipated by Weaver et. al. U.S. Publication No. 20170353466 filed June 2, 2016or, in the alternative, under 35 U.S.C. 103 as obvious over Weaver in view of Baker et. al. U.S. Publication No.20190190863 filed Dec. 15, 2017.

 	With respect to Independent claim  1, Weaver teaches a  method of rights management to automate and facilitate the management of permissions of a protected document in a plurality of collaboration systems, the plurality of collaboration systems including at least one collaboration system that is different from another collaboration system, the method comprising (See Para 1, 27, 30, 57; collaboration system):

identifying a sender sharing of the protected document and a list of recipients to be given access to the document, wherein the protected document is associated with permissions for accessing the protected document (See Para 4-5, 25, 31-33). Weaver teaches after receiving a share request, then checking is the sharing person has access rights (para 31-32). 

sharing the protected document to the list of recipients (Para 29-30, weaver teaches an auto-share command causing sharing of the document to a user identified location). 

automatically changing the permissions as the protected document flows through the different  collaboration systems in the plurality of collaboration systems, wherein the sender has permission to access the protected document and the recipients in the list of recipients do not yet have access to the protected document before the sender shares the protected document with the list of recipients, wherein automatically changing the permissions includes automatically providing, to the recipients in the list of recipients, permissions to access the protected document if the sender has access to change permissions on the protected document.  (Para 32-33, 59, 61) Weaver teaches as the user attempts to share a document the behind the scenes system determined the access rights (Para 32) and if the user does not then automatically changes the permissions of the user of the document (Para 33) before sharing the document with others because the system also checks if the sharing user has invite permissions (Para 33). Alternatively, the system can generate a link to the document stored location, so as to gain access to the document if they do not have such access. Further, once the user shares the document (Para 36) to other users (list of recipients including at least one user) the system can allow the sending user to change the received user permissions if necessary (Para 36). Or a user can upload a document they wish to share in a repository and in response the system can automatically grant access permissions to a sent user (Para 38). Weaver teaches providing a user with a list of recipients that they can share the document with (Para 46). Once shared the system sends the sharing user with a notification that the document is shared in the collaboration system (Fig. 2c, Para 47). As further stated in Weaver, shows a share pane 208 that allows the user to designate a number of users to share the document with and with a specific document assignment access right to each user (Para 50). 

While Weaver anticipates the features in the claim that require via an input to auto-share a process by which the system automatically grants access permissions, Weaver teaches just one mechanism of automatically changing said permissions. The claim however is broader in referring to any and all means to which a system can automatically change access rights to a document. The reliance on Baker is to show how the skilled artisan prior to the effective date of the invention would understand other mechanisms to automatically grant access rights to a user of a document. 

Baker is a collaboration system that allows user to communicate video or text (Para 40-47). Baker teaches a resource access control parameter that indicates when a person has access permissions (Para 47). The access control parameter can be to groups that can edit a document (Para 49). Baker teaches a user interface that a sender, before they send a document, can provide another user with access rights (Para 52-54, 57-58). As shown in Figure 6, the system determines who from a group of users are authorized to access a resource (para 124-130). As shown in (Fig 8A-8B, Para 108-110, 131-144) Baker teaches comparing all the email addresses in the group collaboration system with the requested resource parameters and if someone were to not have access to the documents listed, then adds them to a do not access list (fig. 7). However, the owner of a document can through a user interface control (fig. 8a-b) select a resource access parameter that will automatically grant access rights to a person accessing the document (Para 136). Baker teaches this is done before anyone else has access to the file or before a specific person has access given that through the interface the owner can change access rights to a document. Baker teaches the user need only do this once if every person in the email list has top domain access and the system will automatically grant access rights to the user (Para 137-141). Finally as shown the interface allows a owner to control the access rights automatically to either view, comment or edit a document (Para 135-136). Thus the difference in 

Accordingly, it would have been obvious to the skilled artisan prior to the effective date of the invention having the teachings of Baker and Weaver in front of them to show how to automatically grant access permissions to a user through interface options. The motivation to combine Baker and Weaver comes from Baker to allow a user to automatically change a requested resource access control parameter in response to a user owner setting an authorization access right prior to an authorized user accessing the document (Para 131-132, 136-137).  

With respect to dependent claim 2, Weaver teaches a method wherein the collaboration system includes an email system, content collaboration tool or file sharing application (See Para 27, 57 and 69). 


With respect to dependent claim 3, Weaver teaches a method further comprising listening to events in an email to trace movement of emails (See Para 32, email notification to an email address (Para 43-44) or as an attachment (Para 51, 56) where Weaver tracks emails sent to users with access links or permission granting features). 

With respect to dependent claim 4, Weaver teaches a method further comprising detecting available to the sender and the recipients to change permissions (Para 31-36). .

With respect to dependent claim 5, Weaver teaches a method further comprising monitoring all emails flowing within and outside an email system and identifying  protected documents that are flowing through an email server.

With respect to dependent claim 6, Weaver teaches a method wherein the detection component in the content collaboration system is a connector that is listening to document upload or download events and taking action accordingly. (See auto-share component, Fig. 1). Weaver teaches the auto share component that listens to upload requests (para 37) and send a user a link to upload document.

With respect to dependent claim 7, Weaver teaches a method as claimed in claim 6, wherein the connector monitors all documents uploaded to a document folder and identifies the users that have access to that folder (See Para 50-55)

With respect to dependent claim 8, Weaver teaches a method wherein the connector
automatically grants permissions to the users uploading the document having the rights to change permissions (See Para 31-36). Weaver teaches the account system can grant permissions to a sender of a document that is uploaded (Para 38-39).

With respect to dependent claim 9, Weaver teaches a method, wherein the connector
trigger a request for permission to the original owner of the protected document if the user
uploading the document does not have the rights to change permissions (Para 35-36, 52-63). Weaver teaches an auto share component that notifies the original owner when another does not have change permissions or access rights. The owner can grant the user rights.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
    PNG
    media_image1.png
    459
    1845
    media_image1.png
    Greyscale


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN B THERIAULT whose telephone number is (571)272-5867. The examiner can normally be reached Monday -Friday 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/STEVEN B THERIAULT/Primary Examiner, Art Unit 2179